DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-31 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 1, 11 and 21, please see the Applicants Pre-appeal conference request filed on 5/12/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siomina et al. (US 20200329447 A1) discloses Systems and methods relating to a transmission timing difference between cells in a multi-carrier system in which at least one of the cells is subject to Clear Channel Assessment (CCA) before transmitting are disclosed. In some embodiments, a method of operation of a User Equipment (UE) comprises determining a transmission timing difference between a first cell that operates on a first carrier and a second cell that operates on a second carrier, wherein CCA is required to be performed on at least one of a first channel in which the first carrier is located and a second channel in which the second carrier is located before the UE is permitted to transmit. The method further comprises using the transmission timing difference for one or more operational tasks of the UE. The transmission timing difference is determined when the first channel and the second channel are available at the UE.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 








 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                


                                                                                                                                                                         
/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641